Citation Nr: 1803495	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-15 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel












INTRODUCTION

The appellant is a Veteran who served on active duty from July 2008 to December 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) program.  The file is now in the jurisdiction of the San Diego, California RO.  In February 2016 the case was remanded for additional development by a Veterans Law Judge other than the undersigned.  The case is now assigned to the undersigned.  

[The matters of service connection for left shoulder impingement syndrome, with rotator cuff tendonitis, left patellofemoral pain syndrome, with shin splint, right patellofemoral pain syndrome, with shin splint, and lumbosacral strain, were also on appeal before the Board.  A February 2017 rating decision granted service connection for the disabilities, resolving those issues].


FINDING OF FACT

The Veteran is not shown to have a bilateral hearing loss disability.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. §§ 5103 and 5103A (2012) have been met. September 2011 VA correspondence notified the Veteran of the information needed to substantiate and complete this claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent postservice treatment records and partial Service Treatment Records (STRs) are associated with the record.  A February 2016 Board remand directed that the AOJ should undertake appropriate development to obtain all outstanding STRs, to include the Veteran's separation examination.  An April 2016 memorandum from the VA Records Management Center (RMC) noted that the RMC had conducted multiple searches of its files for all records which may be associated with the Veteran, to include claims folder and STRs, but no records were located for him at the RMC.  The RO arranged for a VA examination in May 2016 (pursuant to the Board's remand).  The Board has found that the examination was conducted in accordance with the regulatory requirements in 38 C.F.R. § 4.85, and that the report of the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service. 
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include SNHL, as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C. §§1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For diseases listed in 38 C.F.R. § 3.309 (a), nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

For VA compensation purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A claimant who seeks to establish service connection for a hearing loss disability must show, as required with any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral hearing loss resulted from exposure to hazardous levels of noise during service.  His DD 214 reflects that his MOS was an infantryman.

Audiometry on April 2008 service entrance examination found that the puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
15
 15
0
 5
L
15
10
0
5

A July 2008 STR notes a hearing examination was conducted but does not include the audiometry.  The STR notes that the Veteran was released without limitations after the examination.  A February 2011 STR notes a visit to the hearing conservation clinic. 

Audiometry on October 2011 was conducted for VA purposes prior to the Veteran's December 2011 service discharge.  He reported that during service he was exposed to noise from weapons fire and grenades.  He was in the infantry and did not wear ear protection.  He reported difficulty hearing and ringing in the ears.  The audiometry found that puretone thresholds were: 


1000
2000
3000
4000
R
20
20
5
20
L
20
15
10
5

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner did not provide a diagnosis.  The examiner opined that the Veteran did not have a hearing loss in accordance with VA standards. 

A September 2013 VA treatment record notes that the Veteran reported hearing loss in the month prior to seeking treatment.  Audiometric testing was not done.

On May 2016 VA audiology examination, the Veteran reported aircraft and heavy weapon noise exposure without ear protection in service.  He reported that his hearing acuity had worsened since service.  Audiometry revealed that puretone thresholds, in decibels, were: 



1000
2000
3000
4000
R
30
30
20
20
L
30
25
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left.  The diagnosis was bilateral SNHL.  The examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of an event in military service.  She explained that the Veteran's MOS, report of noise exposure, combat deployment, significant changes in hearing during service, firearm use, lack of civilian noise exposure, and the known cumulative effects of noise across the lifespan are consistent with progressive bilateral noise-induced sensorineural hearing loss. 

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether or not the Veteran has the disability he seeks to have service- connected, i.e., a hearing loss disability in either, or both, ear(s).  As is noted above, hearing loss disability is defined by regulation (38 C.F.R. § 3.385), and must be established by audiometry/speech discrimination testing specified by regulation 
(38 C.F.R. § 4.85).  The Board notes the positive opinion by the VA examiner on May 2016 VA audiological examination, however, the record does not show that on VA examination scheduled in connection with this claim or at any time during the pendency of this claim the Veteran was found (by puretone threshold or speech discrimination testing) to have hearing acuity in either ear that meets the regulatory definition of a hearing loss disability.  The Veteran has not identified any audiometry that would show he has/has had a hearing loss "disability".  While he is competent to report that he has difficulty hearing, he is not competent to establish by his own observation that he has a hearing loss disability as defined in 38 C.F.R. § 3.385 (as by regulation that requires testing).

As the Veteran is not shown to have a hearing loss disability in either ear, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C. 
§ 1110; also see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss disability is denied. 




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


